In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00051-CR



          TREMAR ARTAE JONES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 54th District Court
              McLennan County, Texas
            Trial Court No. 2014-2229-C2




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION
           Pursuant to a plea agreement, Tremar Artae Jones pled guilty to possession of less than one

gram of cocaine in a drug-free zone.1 In accordance with the sentencing recommendations

included in the plea agreement, on January 14, 2015, the trial court sentenced Jones to five years’

incarceration, fined him $750.00, suspended the five-year sentence, and placed Jones on five years’

community supervision. Subsequently, in October 2015, the State moved to revoke Jones’

community supervision alleging that Jones had committed thirteen violations of the conditions of

his community supervision. Jones pled not true to all thirteen violations alleged by the State, and

following the presentation of evidence of Jones’ violation of four of the thirteen conditions, the

trial court sentenced Jones to five years’ incarceration together with the original $750.00 fine.

Jones appeals.2

           Jones’ appellate attorney filed a brief setting out the procedural history of the case,

summarizing the evidence elicited during the course of the trial court proceedings, and concluding

that the appellate record presents no arguable grounds to be raised on appeal.                    Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no plausible appellate issues to be advanced.                      See Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.



1
    See TEX. HEALTH & SAFETY CODE ANN. § 481.115 (West 2010), § 481.134 (West Supp. 2015).
2
 Originally appealed to the Tenth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware
of any conflict between precedent of the Tenth Court of Appeals and that of this Court on any relevant issue. See
TEX. R. APP. P. 41.3.


                                                       2
2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High

v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal. Counsel sent copies of his brief and

motion to withdraw to Jones, provided him with a copy of the appellate record, and advised Jones

of his right to review the record and file a pro se response. We received neither a pro se response

from Jones nor a motion requesting an extension of time in which to file such a response.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court.3



                                                            Ralph K. Burgess
                                                            Justice

Date Submitted:            June 24, 2016
Date Decided:              July 14, 2016

Do Not Publish


3
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2)
must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply
with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           3